ACCEPTED
                                                                         05-15-01362-CV
                                                              FIFTH COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                                                  12/21/2015 11:34:18 AM
                                                                              LISA MATZ
                                                                                  CLERK


                      No. 05-15-01362-CV

                                                        FILED IN
                                                 5th COURT OF APPEALS
                                                     DALLAS, TEXAS
                                                12/21/2015 11:34:18 AM
IN THE COURT OF APPEALS FOR THE FIFTH       DISTRICTLISAOFMATZ
                                                             TEXAS
                                                         Clerk
                          AT DALLAS

FOR THE 401^^ District Court of Collin County, Texas
Diana Fay Bass              v.          Richard Hill Bass

Appellant                               Appellee



Party Filing Motion-Diana Fay Bass (972) 213-6095

                    Pro Se Litigant, db424fzfz@live.com

                    P.O. Box 432, McKinney, Texas 75070

        Appellee-   Richard H. Bass

        Attorney for Hannah Stroud (972) 562-9400

                     hstroud@philipsandandepperson.com

                    2301 Virginia Parkway, McKinney,Texas

                    75071


Dated
                     MOTION TO RECUSE JUDGE

  Appellant request a motion to recuse Honorable Judge,
Mark Rusch, of Collln County. TRAP 16, Tex. Cont. art. 5 11, art.
41.


      Purpose to disqualify or recuse asks a judge at the 401^*
District Court level, to remove himself from hearing the case.

       Disqualifying interest. The Texas Constitution disqualifies a
judge from hearing a case in which a judge may "be
interested", Tex. Const, art. 5 #11, and Govt. Code 572.051
(prohibits judge from engaging in activities that might influence
or impair judgement, or create a conflict of interest.

      Grounds for recusal under TRCP 18(b), impartiality might be
questioned, TRCP 18(b)(1). Judge biased against pro se litigant
and disabled due to justified physical disability, TRCP (18)(b)(2),
possible.

                         Respectfully submitted.



                          Appellant, Diana Fay Bass

                          Dated
CERTIFICATE OF SERVICE

EFILED

WITH FIFTH COURT OF APPEALS

DATED            I    5"


         APPELLANT DIANA FAY BASS
                          No. 05-15-01362-CV




IN THE COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
                              AT DALLAS

FOR THE 401^^ District Court ofCoilin County, Texas
Diana Fay Bass                  v.           Richard Hill Bass

Appellant                                   Appellee



Party Filing Motion-Diana Fay Bass (972) 213-6095

                        Pro Se Litigant, db424fzfz(5)live.com

                        P.O. Box 432, McKinney, Texas 75070

        Appellee-       Richard H. Bass

        Attorney for Hannah Stroud (972) 562-9400

                        hstroud@philipsandandepperson.conn

                        2301 Virginia Parkway, McKinney,Texas

                        75071

Dated       l'^i'2^13-^16""
APPELLANT'S, DIANA FAY BASS REQUEST FOR
SUPPLEMENTATION OF CLERK'S RECORD

  To: Clerk of the Fifth Court of Appeals, Collin County, Texas
From: Diana Fay Bass (pro se litigant). Appellant

Re: Appellant's request for supplementation of court record
for all documents signed by Appellee, Richard H. Bass, In the
Cause No. 05-15-01362-CV. This will Include any and all
documents. Including closing papers, past and to date
contracts, release of contracts, release of trust papers, sale
contracts, extension of sales contract, HUD statements for all
properties sold using Power of Attorney for Diana Fay Bass for
thirty days, starting November 2, 2015. Appellant specifically
request these records be certified and put Into court appeals
records, before case Is heard or within two weeks. These
documents are necessary for appeal to heard, justly and fairly,
and It Is legal to request these records.

                             Respectfully submitted.

Dated

Appellant, Diana Fay
Bass
                      Dated

CERTIFICATE OF SERVICE

EFILED

WITH FIFTH COURT OF APPEALS

DATED

SIGNED

         APPELLANT DIANA FAY BASS